DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              KENNETH PIERCE and CAROLE PIERCE,
                          Appellants,

                                   v.

          THE REEF HOMEOWNERS' ASSOCIATION, INC.,
                        Appellee.

                             No. 4D18-3477

                        [December 19, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; William L. Roby, Judge; L.T. Case No. 4318000691CA.

  David R. Roy of David R. Roy P.A., Pompano Beach, for appellants.

    Robert S. Gershman of Gershman & Gershman, P.A., Delray Beach,
for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.